Citation Nr: 1820635	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  09-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a separate compensable rating for bladder dysfunction associated with lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to December 1985 and in the United States Marine Corps from June 1986 to December 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, addressing the Veteran's service-connected lumbar spine disability.  Jurisdiction is currently held by the RO in Los Angeles, California.

In October 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.  

In a February 2016 decision, the Board denied entitlement to a rating in excess of 40 percent for lumbar spine disability and denied entitlement to service connection for erectile dysfunction.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Memorandum Decision, the Court set aside the Board decision with respect to the erectile dysfunction claim and remanded the case to the Board for additional proceedings consistent with the Court's decision.

The issue of entitlement to a separate compensable rating for bladder dysfunction associated with lumbar spine disability was remanded by the Board in February 2016.  This issue is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The weight of the competent medical evidence is in equipoise as to whether the Veteran's erectile dysfunction is secondary to medication prescribed for service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for establishing service connection for erectile dysfunction, as secondary to service-connected lumbar spine disability, are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for erectile dysfunction as it is associated with his lumbar spine disability.  For the reasons set forth below, the Board finds that service connection is warranted for erectile dysfunction.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To establish a right to compensation for a present disability secondary to a service-connected disability, a veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  

This issue came before the Board as an issue of whether erectile dysfunction is an associated neurologic abnormality of the Veteran's service-connected lumbar spine disability.  With regard to rating diseases and injuries of the spine, any associated objective neurologic abnormalities must be evaluated separately under an appropriate diagnostic code. 38 C.F.R. 4.71a, Diagnostic Codes 5235-5243, Note (1).  In this case, the Board finds that erectile dysfunction is not a neurologic abnormality associated with the Veteran's lumbar spine disability.  The Board does find, however, that the evidence is at least in equipoise that the Veteran's erectile dysfunction is due, at least in part, to medications prescribed for his lumbar spine disability.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's erectile dysfunction is referenced throughout his VA medical center (VAMC) records, and service connection has been granted for lumbar spine disability.  As to a nexus between the two, VAMC treatment notes in November 2009 and April 2010 associated the Veteran's erectile dysfunction with "heavy narcotic use as a result of" his service-connected back pain, among other causes.  Accordingly, service connection is warranted for erectile dysfunction.  


ORDER

Service connection for erectile dysfunction is granted.


REMAND

Remand is necessary to provide an addendum VA medical opinion.  A July 2016 VA examination addendum stated that urinary incontinence is less likely than not caused by the Veteran's service-connected lumbar spine disability.  To support this finding, the VA examination addendum cited a June 2016 VAMC neurosurgery note, which stated, "Review of CT myelogram up to T6 shows severe narrowing of neural foraminal stenosis at L4-5 but no signs of central canal stenosis to explain his urinary symptoms."  

This explanation does not describe the significance of central canal stenosis on bladder dysfunction.  Moreover, it fails to address imaging results that note mild stenosis of the central canal, such as an April 2012 private MRI, April 2014 VAMC CT scan, and April 2016 VAMC CT scan.  Finally, the addendum opinion does not address records such as the January 2017 and April 2017 VAMC treatment notes, which diagnose an atonic bladder that is neurogenic or "likely neurogenic" and "likely caused by [the Veteran's] chronic spine and disc issues."

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the clinician who performed the May 2016 VA examination and provided the July 2016 addendum opinion.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should determine whether any urinary dysfunction symptoms/manifestations are neurologic abnormalities associated with the service-connected lumbar spine disability.

In making this determination, the clinician should

a)  Explain the significance of central canal stenosis on bladder dysfunction. 

b)  Address imaging results that note mild stenosis of the central canal, such as an April 2012 private MRI, April 2014 VAMC CT scan, and April 2016 VAMC CT scan.  

c)  Address records such as the January 2017 and April 2017 VAMC treatment notes, which diagnose neurogenic atonic bladder that is "likely caused by [the Veteran's] chronic spine and disc issues."

If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

2.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


